         Case 9:20-cv-00029-DLC Document 7 Filed 08/06/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 CLARENCE MARTIN LAFLEY,                           CV 20–29–M–DLC–KLD

                       Plaintiff,

 vs.                                                         ORDER

 MICHAEL ADAMS, JR., et al.,

                       Defendants.

       On July 13, 2020 United States Magistrate Judge Kathleen L. DeSoto

entered her Order and Findings and Recommendations recommending that this

case be dismissed as barred by tribal sovereign immunity. (Doc. 4.) Lafley timely

objects and so is entitled to de novo review of those findings to which he

specifically objects. 28 U.S.C. § 636(b)(1)(C). This Court reviews for clear error

those findings to which no party objects. United States v. Reyna-Tapia, 328 F.3d

1114, 1121 (9th Cir. 2003); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error

exists if the Court is left with a “definite and firm conviction that a mistake has

been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000)

(citations omitted).

       Judge DeSoto recommended dismissing Lafley’s suit because: (1) his claims

against the tribal police are barred by sovereign immunity; and (2) he failed to state

a federal claim under 42 U.S.C. § 1983 against the individual tribal police officers.
          Case 9:20-cv-00029-DLC Document 7 Filed 08/06/20 Page 2 of 3



(Doc. 4 at 1.) Lafley does not directly object to either determination. (See Doc. 6.)

Instead, he asserts that he has requested additional information that will help him

better flesh out his claims. (Id.) However, the additional information he requests

will not save his complaint.

        Judge DeSoto correctly determined that a § 1983 claim cannot lie against

tribal officers because tribal police do not act under color of state law; they act

under color of tribal law. (Doc. 4 at 7.) Lafley’s letter to the tribal courts requests

the names of the tribal officers on duty during his alleged assault. (Doc. 6-1.)

Thus, more information about the involvement of tribal officers in his alleged

assault does not result in viable claim under § 1983. As Judge DeSoto determined,

Lafley’s only remedy lies in tribal court. For this reason, the Court denies Lafley’s

request to amend his complaint and adopts the recommendation to dismiss this

case.

        IT IS ORDERED that the Findings and Recommendations (Doc. 4) is

ADOPTED in full.

        1. This matter is DISMISSED.

        2. The Clerk of Court is directed to close this matter and enter judgment

pursuant to Rule 58 of the Federal Rules of Civil Procedure.
         Case 9:20-cv-00029-DLC Document 7 Filed 08/06/20 Page 3 of 3



      3. The Clerk of Court is directed to have the docket reflect that the Court

certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate Procedure

that any appeal of this decision would not be taken in good faith.

      DATED this 6th day of August, 2020.
